Title: Cotton Tufts to John Adams, 25 July 1776
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      
       July 25. 1776
      
     
     Yours of the 30th. of June came safe to Hand. A particular Answer to Your several Queries, for want of sufficient Information, must defer for the present. In general, Powder is made at two Colony Mills—Stotingham and Andover. Cannon is cast at Abington by Hobart, who has hitherto been unsucessful, not having cast above 8 or 10—he is still pursuing the Matter. Messrs. Nicho., Jos. and Jno. Brown of Providence equally unsuccesful at first, have now as I am informd, got into a good Run, casting in 24 Hours one 18. 12 and 9 Pounder. This I had from Mr. Will. Foster Merchant in Boston, but shall as Opportunity presents inform myself more fully.—Musquets and Bayonets may be manufactured in this Colony in prodigious Numbers. But to effect this Government should take into its Service a Lott of Workmen—the Barrell Maker, Lock Maker, Stocker and Finisher, engage to take all the Arms manufactured by a certain Time, exempt them from all Military Duties, oblige them to Constancy and Fidelity under Penalties and to be under the Inspection of a Committee. Without some such Regulation No Assurance of a certain Number of Arms by a certain Time can be had. The same may be said with respect to many other Things of absolute Necessity.—The hard Hand of Necessity hath wrought Wonders. I have been surprizd to find Lock Makers spring out of Pail Makers, Boatmen and Farmers. I know some of each. A certain Micah Stockbridge of Abington, Pail Maker, has manufactured for Pratt a Number of fine Locks. Jno. Reed a Boatman and Farmer (formerly one of your Clients) has turned his Attention that Way and hath made a Number of substantial good Locks. These I suppose never wrought in Iron handled a Tool untill these Disputes came on. And Joshua Barrell of Bridgewater Lock Maker to Mr. Orr is suppos’d to make equal to any English Locks—will turn off one Lock dayly with his Apprentice.—Nil tam difficile &c.
     A Vessell from Ireland with 1600 Blls. Pork, blown off last Fall to Jamaica, there refitted, bound to General How and Troops at Boston, came into Nantasket Road last Sabbath and was invited by our Fort to stay with us, which she peaceably submitted to and was the same Day carried up to Boston. By this as well as former Instances we may see what Advantages might have resulted from an early fortifying this Place. I believe I gave You some Sketch of my Plan with respect to fortifying the Harbour. It was a Point my Heart was much upon, and which I digested into Form and laid before some Men of Influence. What Effect it had, cannot say but have the Pleasure to find that what I wished for, is in good Degree effected.
     Jacta est Alea. Independency is declard. If we gain our Point, a System founded on the Principles of Virtue, productive of the best Interests of America and of universal Good to Mankind I hope will be established. But if we fall the Words of Rochester on another Occasion I think may be applied—
     
      “By Jove ’twas bravely done
      first to attempt the Chariot of the Sun
      and then to fall like Phaeton.”
     
     Must not a Power be delegated by the People to the Congress, sufficient to hold all the several States in some kind of Subjection to it, such as will bind and oblige them wherein they of right ought to be bound, sufficient for regulating the general Interest of the whole, preventing one State from injuring another, for deciding all Controversies between them, for waging War, making Peace, for establishing a general Currency reducing all to one and bringing all Weights and Measures to one Standard, making general Regulations for Trade the same in all, establishing a Continental Revenue for discharging continental Debts, for supporting a Navy &c. &c.
     The Small Pox prevailing in our Armies and Country has much retarded the raising Recruits. Inoculation has now ceased in Boston and will hereafter be carried on in Hospitals under the Direction of the Court of Sessions. One is orderd in Braintree. I have taken much Pains to get a Place but have met with many Obstructions and am as yet unsettled where We shall fix it. Shall probably engage with Dr. Phipps in it.
     
     
      26th.
     
     Am this day with my Friends at Boston. Mrs. Adams and your Children have all broke out, and have the Disorder light. Mr. Cranch and Family comfortable some with the Eruptions and others with the approaching Symptoms. My Son who is with them, has been inoc­ulated 14 Days and no Complaints. The Disorder has hitherto provd very light.—I must break off with wishing You every Blessing and am Dear Sr., Yrs.
    